964 A.2d 1278 (2009)
In re Frank J. HANCOCK, Esquire, Respondent.
Bar Registration No. 961151.
No. 08-BG-1301.
District of Columbia Court of Appeals.
January 22, 2009.
BEFORE: KRAMER, Associate Judge, BELSON and STEADMAN, Senior Judges.


*1279 ORDER
PER CURIAM.
On further consideration of the certified copy of the order issued by the Supreme Court of the State of New York disbarring respondent, see In re Hancock, 55 A.D.3d 216, 863 N.Y.S.2d 804 (2008), this court's November 10, 2008, order suspending respondent from the practice of law pending final disposition by this court, Bar Counsel's December 18, 2008, Statement Regarding Reciprocal Discipline recommending disbarment as identical reciprocal discipline, and there appearing to be no exceptions or oppositions to the recommendation, and it further appearing that respondent has failed to file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Frank J. Hancock is hereby disbarred from the practice of law in the District of Columbia; however, for purposes of reinstatement, this disbarment will not commence to run until such time as respondent files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g). See In re Weaver, 954 A.2d 425 (D.C.2008) (Five year suspension with fitness requirement based on reciprocal matter in California when respondent resigned pending a disciplinary investigation after respondent was convicted of conspiracy to commit unauthorized practice of law) and In re Harper, 785 A.2d 311 (D.C.2001) (disbarment based on reciprocal matter relating to scheme involving unauthorized practice of law in representation of clients of disbarred attorneys).